DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-4, 9-10, 14-18, 20, 22-23, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isaksson et al (2020/0413316).
Regarding claims 1 and 26.  Isaksson teaches a method and an apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (item 10 in figure 3 – UE, figure 7 – UE with processor, memory and instructions): 
transmit, to a base station, capability information indicating one or more neural network blocks supported by the UE (figure 3, step 303, 0055 – UE transmits capability information regarding one or more modules supported by the UE, 0042 – modules may be neural network modules); 
receive, from the base station, control signaling with one or more neural network block parameters based at least in part on the transmitting of the capability information (figure 3, step 305, 0056-0057 – eNB provides UE with an indication indicating one or more models based on UE capability information); and 
process one or more signals generated by the UE using a first neural network block of the one or more neural network blocks and the one or more neural network block parameters (figure 3, step 307, 0058-0060 – UE executes the selected model and transmits measurement reports to the eNB).
Regarding claims 16 and 30.  Isaksson teaches a method and an apparatus for wireless communications at a base station (figure 3, figure 8 - eNB with processor, memory and instructions), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
receive user equipment (UE) capability information indicating that the UE supports one or more neural network blocks (figure 3, step 303, 0055 – UE transmits capability information regarding one or more modules supported by the UE tot the eNB, 0042 – modules may be neural network modules);
configure, based on the received UE capability information, control signaling with one or more neural network block parameters for a first neural network block of one or more neural network blocks supported by the UE (figure 3, steps 304-305, 0056-0057 – eNB provides UE with an indication indicating one or more models based on UE capability information); and
transmit the control signaling to the UE (figure 3, steps 304-305, 0056-0057 – eNB provides UE with an indication indicating one or more models based on UE capability information).
Regarding claims 2, 18 and 27.  Isaksson teaches wherein the control signaling comprises a resource allocation message including the one or more neural network block parameters for configuring network components (figure 3, steps 304-305, 0056-0057 – eNB provides UE with an indication indicating one or more models based on UE capability information);
the network components include one or more cell groups (0009-0014, 0042 – serving cell group, neighbour group, Primary cell group, Secondary cell group), one or more component carriers associated with each of the one or more cell groups, one or more bandwidth parts associated with each of the one or more component carriers, or a combination thereof; and
the resource allocation message comprises a downlink control information message, a media access control (MAC) control element (MAC-CE) message, or a radio resource control message (0057 – the indicator may be transmitted in a radio resource control (RRC) message or similar).
Regarding claims 3, 17 and 28.  Isaksson teaches wherein the one or more neural network block parameters further comprise one or more adjustment parameters to the first neural network block (0042-0044 – trained model such as weights, 0051 – learning in the past can help in learning in the future, 0054 – model may need to be retrained on a regular basis),
the method further comprising adjusting the first neural network block according to the one or more adjustment parameters, wherein processing the one or more signals using the first neural network block is based at least in part on adjusting the first neural network block (0042-0044 – trained model such as weights, 0051 – learning in the past can help in learning in the future, 0054 – model may need to be retrained on a regular basis).
Regarding claims 4 and 20.  Isaksson teaches wherein the one or more adjustment parameters comprise an activation indication for one or more nodes of the first neural network block, a deactivation indication of the one or more nodes of the first neural network block, a weight value for the one or more nodes of the first neural network block (0042-0044 – trained model such as weights), 0083 -weights, 0089 -weights, 0097 - weights, 0099 -weights, 0109 - weights), an adjustment to a weight value for a submodule of the first neural network block, a bias value for the one or more nodes of the first neural network block, or a combination thereof.
Regarding claims 9 and 23.  Isaksson teaches wherein receiving the control signaling with the one or more neural network block parameters comprises:
identifying a set of neural network blocks stored by the UE, wherein the one or more neural network blocks supported by the UE comprises the set of neural network blocks; receiving an indication of the first neural network block of the set of neural network blocks; and identifying the first neural network block of the set of neural network blocks based at least in part on receiving the indication of the first neural network block, wherein processing the one or more signals using the first neural network block is based at least in part on identifying the first neural network block (0022, 0025 – UE stores neural network models (e.g., a set) and receives an index from the eNB, 0057).
Regarding claim 10.  Isaksson teaches wherein: the control signaling comprises a downlink message that comprises the one or more neural network block parameters (figure 3, steps 304-305, 0056-0057 – eNB provides UE with an indication indicating one or more models based on UE capability information); and the downlink message comprises a downlink control information message, a media access control (MAC) control element (MAC-CE) message, a radio resource control message, or a combination thereof (0057 – the indicator may be transmitted in a radio resource control (RRC) message or similar).
Regarding claim 14.  Isaksson teaches receiving, from the base station, second capability information indicating that the base station supports at least one neural network block, wherein the second capability information is included in a system information block, a master information block, a downlink control information message, a media access control (MAC) control element (MAC-CE), or a radio resource control message, or a combination thereof, wherein transmitting the capability information to the base station is based at least in part on the second capability information (0043 – wherein System Information (SI), or Master Information Block (MIB) may be used	.
Regarding claim 15.  Isaksson teaches wherein the one or more neural network block parameters comprise one or more input values, a number of layers of the first neural network block, a number of nodes for one or more layers of the first neural network block, a connection map across the one or more layers of the first neural network block, one or more activation functions for one or more nodes of the first neural network block, one or more weight values for the one or more nodes of the first neural network block, or one or more bias values for the one or more nodes of the first neural network block, or a combination thereof (figure 2, see claims 6 and 14 – wherein one or more trained model parameters comprise one or more weights for the model indicated by the indicator).
Regarding claim 22.  Isaksson teaches wherein transmitting the control signaling further comprises:  transmitting control information in control signaling to the UE that indicates a new network function block to replace a default network function block (figure 3, steps 304-305, 0056-0057 – eNB provides UE with an indication indicating one or more models based on UE capability information, 0042-0044 – trained model such as weights, 0051 – learning in the past can help in learning in the future, 0054 – model may need to be retrained on a regular basis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 5-8, 11, 13, 19, 21, 24-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Isaksson et al (2020/0413316) in view of Wang et al (2021/0158151).
Regarding claims 5 and 21.  Isaksson does not explicitly teach wherein receiving control signaling further comprises:
receiving, from the base station, the control signaling over a physical downlink control channel, wherein the one or more neural network block parameters are received over the physical downlink control channel; and
configuring the first neural network block in place of a default network function block of the UE based at least in part on receiving the one or more neural network block parameters, wherein processing the one or more signals using the first neural network block is based at least in part on the configuring.
	Wang teaches UE provides eNB capabilities information (figure 7, step 705, 0100) including information relating to uplink and downlink parameters and eNB communicates neural network formation to the UE (figure 7, steps 710, 715, 0101-0104, 0094 – neural networks dedicated to respective channel(s), 0121 – UE capabilities in conjunction with channel type(s)).  The eNB uses UE capabilities information and other information to identify a default neural network formation configuration to use.  Thus, identifying the neural network formation configuration can include identifying default neural network formation configuration and/or updates to a neural network configuration (0121).  At times, the eNB transmits rule(s) to the UE wherein the rules include time instances and/or time thresholds that direct the UE to use a default neural network formation configuration instead of the specified neural network formation configuration (0124-0125, 0127, 0203, 0204).  Wang taches using UE feedback to modify/adjust neural network formation configurations (0027-0028, 0043, 0051).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Isaksson to use feedback information as taught by Wang in order to enable the network/eNB the ability to update/replace/modify the default neural network formation configuration.
Regarding claim 6.  Isaksson does not teach transmitting a configuration of the configured first neural network block to the base station over a physical uplink control channel or a physical uplink shared channel.
Wang teaches UE provides eNB capabilities information (figure 7, step 705, 0100) including information relating to uplink and downlink parameters and eNB communicates neural network formation to the UE (figure 7, steps 710, 715, 0101-0104, 0094 – neural networks dedicated to respective channel(s), 0121 – UE capabilities in conjunction with channel type(s)).  The eNB uses UE capabilities information and other information to identify a default neural network formation configuration to use.  Thus, identifying the neural network formation configuration can include identifying default neural network formation configuration and/or updates to a neural network configuration (0121).  At times, the eNB transmits rule(s) to the UE wherein the rules include time instances and/or time thresholds that direct the UE to use a default neural network formation configuration instead of the specified neural network formation configuration (0124-0125, 0127, 0203, 0204).  Wang taches using UE feedback to modify/adjust neural network formation configurations (0027-0028, 0043, 0051).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Isaksson to use feedback information as taught by Wang in order to enable the network/eNB the ability to update/replace/modify the default neural network formation configuration.
Regarding claim 7.  Isaksson does not teach receiving the control signaling further comprises receiving configuration information over a physical downlink control channel; and the configuration information comprises an indication of one or more added algorithms for the first neural network block, one or more released algorithms from a default network function block, or a combination thereof.
Wang teaches UE provides eNB capabilities information (figure 7, step 705, 0100) including information relating to uplink and downlink parameters and eNB communicates neural network formation to the UE (figure 7, steps 710, 715, 0101-0104, 0094 – neural networks dedicated to respective channel(s), 0121 – UE capabilities in conjunction with channel type(s)).  The eNB uses UE capabilities information and other information to identify a default neural network formation configuration to use.  Thus, identifying the neural network formation configuration can include identifying default neural network formation configuration and/or updates to a neural network configuration (0121).  At times, the eNB transmits rule(s) to the UE wherein the rules include time instances and/or time thresholds that direct the UE to use a default neural network formation configuration instead of the specified neural network formation configuration (0124-0125, 0127, 0203, 0204).  Wang taches using UE feedback to modify/adjust neural network formation configurations (0027-0028, 0043, 0051).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Isaksson to use feedback information as taught by Wang in order to enable the network/eNB the ability to update/add the default neural network formation configuration.
Regarding claim 8.  Isaksson does not teach identifying the default network function block, wherein the one or more neural network blocks supported by the UE comprises the default network function block and identifying the default network function block is based at least in part on receiving the control signaling; and receiving configuration information from the base station that indicates a new network function block to be the default network function block.
Wang teaches UE provides eNB capabilities information (figure 7, step 705, 0100) including information relating to uplink and downlink parameters and eNB communicates neural network formation to the UE (figure 7, steps 710, 715, 0101-0104, 0094 – neural networks dedicated to respective channel(s), 0121 – UE capabilities in conjunction with channel type(s)).  The eNB uses UE capabilities information and other information to identify a default neural network formation configuration to use.  Thus, identifying the neural network formation configuration can include identifying default neural network formation configuration and/or updates to a neural network configuration (0121).  At times, the eNB transmits rule(s) to the UE wherein the rules include time instances and/or time thresholds that direct the UE to use a default neural network formation configuration instead of the specified neural network formation configuration (0124-0125, 0127, 0203, 0204).  Wang taches using UE feedback to modify/adjust neural network formation configurations (0027-0028, 0043, 0051).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Isaksson to use feedback information as taught by Wang in order to enable the network/eNB the ability to update/replace/modify the default neural network formation configuration.
Regarding claims 11 and 24.  Isaksson does not teach initiating, upon receiving the one or more neural network block parameters, a counter of symbols, a counter of slots, or a combination thereof, wherein processing the one or more signals using the first neural network block is based at least in part on the counter of symbols, the counter of slots, or a combination thereof satisfying a threshold.
Wang teaches UE provides eNB capabilities information (figure 7, step 705, 0100) including information relating to uplink and downlink parameters and eNB communicates neural network formation to the UE (figure 7, steps 710, 715, 0101-0104, 0094 – neural networks dedicated to respective channel(s), 0121 – UE capabilities in conjunction with channel type(s)).  The eNB uses UE capabilities information and other information to identify a default neural network formation configuration to use.  Thus, identifying the neural network formation configuration can include identifying default neural network formation configuration and/or updates to a neural network configuration (0121).  At times, the eNB transmits rule(s) to the UE wherein the rules include time instances and/or time thresholds that direct the UE to use a default neural network formation configuration instead of the specified neural network formation configuration (0124-0125, 0127, 0203, 0204).  Wang taches using UE feedback to modify/adjust neural network formation configurations (0027-0028, 0043, 0051).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Isaksson to use rules that include time instances and/or thresholds as taught by Wang in order to enable the network/eNB the ability to direct the UE to use particular neural network formation configuration(s).
Regarding claims 13, 25 and 29. Isaksson does not teach receiving, from the base station, a request for feedback information about a performance of the first neural network block, wherein the request is communicated using a downlink control information message, a media access control (MAC) control element (MAC-CE) message, or a radio resource control message; and
based at least in part on processing the one or more signals using the first neural network block and the request, transmitting, using an uplink control message on an uplink control channel or an uplink data message on a physical uplink shared channel, a report comprising the feedback information about the performance of the first neural network block to the base station,
wherein the feedback information comprises processed data, unprocessed data, complete measurements, partial measurements, or a combination thereof.
Wang teaches UE provides eNB capabilities information (figure 7, step 705, 0100) including information relating to uplink and downlink parameters and eNB communicates neural network formation to the UE (figure 7, steps 710, 715, 0101-0104, 0094 – neural networks dedicated to respective channel(s), 0121 – UE capabilities in conjunction with channel type(s)).  The eNB uses UE capabilities information and other information to identify a default neural network formation configuration to use.  Thus, identifying the neural network formation configuration can include identifying default neural network formation configuration and/or updates to a neural network configuration (0121).  At times, the eNB transmits rule(s) to the UE wherein the rules include time instances and/or time thresholds that direct the UE to use a default neural network formation configuration instead of the specified neural network formation configuration (0124-0125, 0127, 0203, 0204).  Wang taches using UE feedback to modify/adjust neural network formation configurations (0027-0028, 0043, 0051).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Isaksson to use feedback information as taught by Wang in order to enable the network/eNB the ability to update/add the default neural network formation configuration.
Regarding claim 19. Isaksson does not explicitly teach transmitting the control signaling further comprises transmitting, to the UE, the control signaling over a physical downlink control channel; and the one or more neural network block parameters are transmitted over the physical downlink control channel according to the control signaling.
Wang teaches UE provides eNB capabilities information (figure 7, step 705, 0100) including information relating to uplink and downlink parameters and eNB communicates neural network formation to the UE (figure 7, steps 710, 715, 0101-0104, 0094 – neural networks dedicated to respective channel(s), 0121 – UE capabilities in conjunction with channel type(s)).  The eNB uses UE capabilities information and other information to identify a default neural network formation configuration to use.  Thus, identifying the neural network formation configuration can include identifying default neural network formation configuration and/or updates to a neural network configuration (0121).  At times, the eNB transmits rule(s) to the UE wherein the rules include time instances and/or time thresholds that direct the UE to use a default neural network formation configuration instead of the specified neural network formation configuration (0124-0125, 0127, 0203, 0204).  Wang taches using UE feedback to modify/adjust neural network formation configurations (0027-0028, 0043, 0051).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Isaksson to use information regarding uplink and downlink channels as taught by Wang in order to enable the network/eNB the ability to update/replace/modify the default neural network formation configuration based on uplink and/or downlink channel information.
Allowable Subject Matter
3.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2020/0367264) Chen et al teaches using PUCCH and/or PDUCCH wherein UE provides capability info to the eNB and the eNB may configure neural network blocks according to UE capabilities.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646